THAYER, Circuit Judge
(dissenting). I do not concur in the foregoing opinion. The laws of Missouri (Rev. St. 1899, § 6433) required the defendant company to keep the gearing which occasioned the plaintiff’s injury “safely and securely guarded when possible” for the protection of its employés. This statute was enacted in pursuance of a sound public policy; that is to say, to insure, as far as possible, the safety of the many thousand artisans and laborers who are daily employed in mills and factories throughout the state, and while so employed are exposed to unnecessary risks of getting hurt if belting, gearing, drums, etc., in the establishments where they work are left uncovered when so situated that they may be covered readily. The act was. inspired by the same motives which induced the Congress of the United States (Act March 2, 1893, c. 196,' 27 Stat. 531 fU. S. Comp. St. 1901, p. 3174]) to require cars to be equipped with automatic coupling appliances when it was discovered that hundreds of brakemen were annually killed or made cripples for life by the use of the old-fashioned couplers that do not 'couple by impact. A wise public policy demands that as far as possible human life shall be preserved, and that there shall not be in any community a large class of persons who are unable to earn a livelihood because they have become maimed and crippled through exposure to unnecessary risks. The statute in question is not only a wise measure of legislation, but was prompted by a humane spirit. For these reasons it should not be so applied or construed by the courts as to defeat the objects which the Legislature had in view, nor in such a way as to render it less efficient than it was intended to be in the promotion of such objects.
It is conceded that the defendant company neglected to perform its statutory duty; it left the gearing, which inflicted the injury, uncovered for several weeks, although it could have been covered easily, and was covered, when the plaintiff below entered its service; and as the result of such neglect the plaintiff below, a girl of 20, who had scarcely reached years of discretion, sustained a severe and painful injury. The majority of the judges of this court hold that she cannot recover because,-by working at the machine for 10 or 15 minutes each day for about six weeks after the covering of the gearing had been removed, she consciously entered into a contract with the defendant company, although her wages were not increased, that she would assume the risk of getting hurt by the uncovered gearing, which she did not assume when she entered its service, and that she would absolve it from all liability. They hold, further, that although the plaintiff may not in fact have appreciated or foreseen the risk and danger which she incurred by working at the machine with the gearing uncovered, yet, because in their opinion a person of her age and intelligence ought to have appreciated it, they will infer that, with a full appreciation of the risk, she voluntarily entered into *515a contract with her master to assume it. By this ruling they impose on the servant the duty' of being astute to ascertain risks and dangers incident to defects in tools and appliances which the master has provided, and in effect absolve the master in a great measure from his obligation, when providing tools and appliances, to exercise care and foresight for the protection of his servants, this being a, duty which from time immemorial the law has devolved on the master. Texas & P. Ry. Co. v. Archibald, 170 U. S. 665, 671, 672, 18 Sup. Ct. 777, 42 L. Ed. 1188. Moreover, being of the opinion, apparently, that it would be quite unsafe to leave a jury of ordinary persons (who are familiar with the manner in which persons like the plaintiff, and in her situation, ordinarily think and act) to determine under the facts of this case whether the plaintiff did for a consideration voluntarily enter into the contract aforesaid, they declare that the jury had no right to decide that question, it being purely a question of law, with which the jury had no concern. And, lastly, they assert that when this plaintiff observed that the gearing in question was uncovered it was her duty to have thrown up her situation and quit the defendant’s employment, or to have secured a promise from her employer to restore the covering within a short period, and that, inasmuch as she did not quit work or secure such promise, they, rather than a jury, will infer that she promised of her own free will to assume the risk. I do not concur in either of these propositions.
I do not regard the question whether “contributory negligence" and “assumption of risk,” considered as defenses to an action for personal injuries, are identical or are different defenses as of much practical importance. That is rather a question for the schoolmen. It matters very little whether we say of a servant who has used a defective tool or appliance, which the master has supplied, with a full knowledge of the defect and a full appreciation of the danger incident to its use, that such servant is as much at fault as the master and is guilty of contributory negligence, or whether we say that he has agreed to assume the risk and absolve the master from liability. The result, as respects the master’s liability, is the same in whatever way we may choose to designate the defense.
The other questions, however, that are discussed in the opinion, and are decided in the manner above stated, are of great moment, affecting, as they do, the rights of thousands of people who are daily engaged in service and are liable to sustain injuries because reasonable precautions are not taken, by those who employ them, to prevent their being injured. In view of the motives which usually influence the conduct of men, I think it is certain that employers will be'less careful in inspecting tools and machinery which they provide for their employés, less prompt in remedying defects therein when they are discovered, and less mindful of the discharge of the duties imposed on them by such a statute as the one involved in the case at bar, and other police regulations of that sort which may be made in the future, if the doctrine is established that by using an implement or machine having visible defects, although the risk of injury is not" overshadowing and imminent, a servant thereby assumes the risk and agrees to hold the master blameless if he is hurt. The other doctrine, that the servant cannot rely upon the master to discharge *516the duty which the law imposes upon him to provide tools, appliances, and a place to work that is reasonably safe, but must be astute to discover defects therein and to appreciate dangers incident thereto, and that he must either quit work or secure the master’s promise to supply better tools and safer appliances, or else be denied compensation for any injury which he may sustain, is also a doctrine that is eminently well calculated to make employers less vigilant in the discharge of their duties to their employés, and less ready to obey the provisions of such laws as may be enacted to prevent the occurrence of distressing accidents. It is reasonably certain that em-i ployers will not be as willing and prompt to incur the expense of furnishing new and safer tools, and of providing additional safeguards against dangerous machinery, when they are advised that they can lay before their employés the alternative of throwing up their jobs or continuing to work with tools and machinery as they are, at their own risk, and can compel them to take their choice. In very many instances, no doubt, such expenditures as might be made and ought to be'made to afford greater protection to persons engaged in service will be deferred to a more convenient season, and in the meantime injuries will be sustained that might have been avoided. When forced to the alternative of losing his situation or working with defective tools or in a situation that might be made safer, many an employé will choose the latter. Besides, many servants, especially those who are most worthy, will hesitate to make a demand for better and safer implements when they ought to be supplied, or to have the place where they work made safer, for fear of falling into disfavor with their employers and being classed as malcontents and grumblers. Another large class of persons who are young and venturesome, or by disposition and temperament are not prone to anticipate injuries or to appreciate dangers to which they are exposed, will continue to work with tools or appliances when they have become unsafe, utterly unconscious of the risks which they incur. Take the case at bar as an example. It is by no means improbable that the plaintiff, although she worked io or 15 minutes each day at the forming machine with the gearing uncovered, for several weeks before she was hurt, had never thought of such an accident as eventually befell her, and had never had a realizing sense or a conscious appreciation of the danger which my associates say, with so much confidence, she must have had, and accordingly decline to permit a jury to pass upon the question. And yet the Legislature foresaw that such an accident might happen, p.nd for the protection of persons like the plaintiff enjoined upon the defendant company the duty of covering these gearings and keeping them covered so that such accidents might not happen. In other words, the Legislature made it the duty of the defendant company to protect the plaintiff from the risk to which they caused her to be exposed.
On grounds of public policy, therefore, and to insure the faithful1 discharge by employers of the duty which the law devolves on them, and to prevent them from forcing their employés to assume risks which they of right ought to assume, the law ought to be as it was declared by the learned trial judge, that the plaintiff was not debarred from recovering compensation for the injuries which she *517sustained, merely by reason of the fact that she had worked at the forming machine at intervals with the gearing uncovered, unless the jury believed that the risk of getting hurt was so grave and imminent that a person of ordinary prudence would not have incurred it. The principle so enunciated being just, both as it affects masters and servants, in that it places the responsibility for defective tools and appliances where it of right belongs, and the rule announced being easy of application and one that will tend to the protection of life and limb, there is, in my judgment, abundant authority to sustain it.
In the case of Northern Pacific Railroad Co. v. Mares, 123 U. S. 710, 717, 720, 8 Sup. Ct. 321, 31 L. Ed. 296, a brakeman in the employ of a railroad company had been injured in consequence of the negligence of the company in retaining in its service an engineer who was known to be careless and negligent. On the trial of the case the defendant company asked the court to instruct the jury that “if the plaintiff knew or had the opportunity of knowing, before his fall from the car in question, that Bassett [the engineer] was an unfit or unsafe man to run the engine in question, in that case it was the plaintiff’s duty to refuse to work with him any longer, and his failure to do so would prevent him from recovering.” The trial court refused this instruction, and the Supreme Court of the United States, speaking by Mr. Justice Matthews, said that the trial judge was clearly right in refusing the instruction; that the duty of the plaintiff under the circumstances was not to be determined by the single fact of his knowledge of the danger he incurred by continuing to serve with a coemployé known by him to be an unfit and incompetent person; that it was enough for the court to say, as it did, that a failure of the plaintiff to refuse to work, in view of the knowledge which he had of the engineer’s incompetency, might be negligence on his part, and that it was for the jury to say, from all the attending circumstances, whether his failure to do so was in fact contributory negligence.
In the case of Kane v. Northern Central Railway, 128 U. S. 91, 94, 9 Sup. Ct. 16, 32 L. Ed. 339, the plaintiff, Kane, had been injured by reason of the fact that a step was missing from one of the cars of the train upon which he was working, which rendered the car defective. It appeared that the plaintiff became aware of the defect in the car some time before he was injured, and that after such knowledge he continued in the discharge of his regular duties. The Supreme Court, speaking by Mr. Justice Harlan, declared that it could' not be said that the plaintiff was guilty of contributory negligence in staying upon the train in the capacity of a brakeman after he had observed that a step was missing from one of the cars; that an employe upon a railroad owes it to the public as well as to his employer not to abandon his post unnecessarily; and that the danger arising from the defective car was not so imminent as to subject him to the charge of recklessness in remaining at his post under the circumstances disclosed in that case; citing, in support of his statement that the plaintiff was not bound to quit his employer’s service unless the risk of getting hurt was imminent, the previous decision of the Supreme Court of the United States in Hough v. Railroad Company, 100 U. S. 213, 224, 225, 25 L. Ed. 612.
*518In the case of Southern Pacific Company v. Yeargin, 48 C. C. A. 497, 109 Fed. 436, this court expressly decided that a servant ought not to be regarded as having assumed the risk of injury merely because he remains in service with knowledge that certain implements and appliances are out of repair or that there is a defect in equipment ; that the true test by which to determine, in such cases, whether the servant is entitled to recover because of the defect, Is to ascertain whether the risk which he incurred by working with defective tools or appliances was so obvious and imminent that a prudent person would not have incurred it. Reasons were stated at considerable length, in •that opinion, why this should be the rule, and why a servant, when he discovers a defect in tools and appliances, should not be compelled to quit his master’s service or else be held to have assumed the risk of getting' hurt. An application for a writ of certiorari was made in that case to the Supreme Court, which was supported by a citation of nearly all of the numerous cases which my associates have collected with so much industry to support the views expressed in the majority opinion, but the Supreme Court of the United States denied the writ, being satisfied, apparently, that the views expressed by this court were not unreasonable or unjust, nor so far contrary to established rules of law as to require correction by that tribunal. Southern Pacific Co. v. Yeargin, 183 U. S. 695, 22 Sup. Ct. 932, 46 L. Ed. 394.
In the case of Patterson v. Pittsburgh & Connellsville Railroad Co., 76 Pa. 389, 393, 394, 18 Am. Rep. 412, it was held by the Supreme Court of Pennsylvania that, if the instrumentality by which a servant' is required to perform his duty is so obviously and imminently dangerous that a man of common prudence would refuse to use it, the master cannot be held liable for the resulting damage. In such a case, the court said:
“The law adjudges the servant guilty of concurrent negligence, and will refuse him that aid to which he otherwise would be entitled. But where the servant, in obedience to the requirement of the master, incurs the risk of machinery which, though dangerous, is not so much so as to threaten immediate injury, or where it is reasonably probable it may be safely used by extraordinary caution or skill, the rule is different. In such case the master is liable for a resulting accident.”
In the case of Ford v. Fitchburg Railroad Co., 110 Mass. 240, 14 Am. Rep. 598, it was held that an engineer was not disabled from recovering against his employer, he having continued to use an engine with knowledge that it was not in good working order and that it was in some respects defective, although he sustained injuries in consequence of using it notwithstanding the defects. The court remarked, in substance, that the fact that he had run the engine over the road with knowledge that it was in a defective condition was not conclusive evidence of want of due care on his part, and it was not even suggested that because he had done so he had assumed the risk of getting hurt.
In the case of Lee v. Smart, 45 Neb. 318, 63 N. W. 940, it was held that where a servant, in obedience to the requirements of his master, incurs the risk of machinery or appliances which, although dangerous, are not of such a character that they may not be safely used by the exercise of reasonable skill and caution, he does not, as a matter of law, assume the risk of injury from accident resulting from the master’s negligence; citing Sioux City & Pacific Railroad Co. v. *519Finlayson, 16 Neb. 578, 20 N. W. 860, 49 Am. Rep. 724, where the same doctrine is announced.
In the case of Parker v. South Carolina & Ga. Railroad, 48 S. C. 364, 26 S. E. 669, 673, 676, the court held that an instruction was properly refused which declared “that an employé who works defective machinery, knowing the defects, assumes the risk, and if injured from such defect cannot recover, even if his employer knows it”; while it approved of an instruction, which was given by the trial court, to the effect that if, after working with machinery, a servant finds that it is unsound or defective to such an extent that a prudent person would not use it, then he would assume the risk of injury by using it under such circumstances.
Moreover, in Buswell on Personal Injuries, at section 207, the learned author says, with respect to defects in tools, machinery, and appliances which the servant has an opportunity to detect, that:
“The authorities are not agreed upon the question whether the employé assumes absolutely the risk of injury from apparent defects in machinery or appliances which are caused by the negligence of the master; but it is believed that the weight of modern authority is in favor of the rule that such injuries are not to be included in the ordinary risks of the employment, and that this rule is justified by sound reason. It is to be considered that the contract between the master and an employé is reciprocal, the obligation on the part of the master being to furnish suitable and safe means for doing the work; and this obligation, independent of any contract, rests as well on the duty which every member of the community is under, not to expose another to unnecessary danger.”
Further on in the same section he remarks:
“It would seem to be unreasonable to say that the employé on his part contracts to take the risks of injury caused by the breach of the reciprocal contract on the part of the master, or that injuries caused by defects in the means furnished to the servant to do his work are in any just sense incidental to the employment, since the law justifies the servant in assuming that proper and sufficient appliances will be furnished him. It is apprehended, therefore, although there is much confusion in the expression of the rules on this subject in some of the cases, that the view of the law is to be accepted which holds that the whole question in such cases is whether or not the employé has been guilty of contributory negligence in continuing in his employment after he has discovered the existence of the defect.”
And in Shearman & Redfield on the law of Negligence, at section 211, it is said:
“The true rule, as nearly as it can be stated, is that a servant can recover for an injury suffered from defects du,e to the master’s fault of which he had notice, if, under all the circumstances, a servant of ordinary prudence acting with such prudence would under similar conditions have continued the same work under the same risk; but not otherwise.”
Relative to the decision of this court in King v. Morgan, 48 C. C. A. 507, 109 Fed. 446, to which some allusion is made in the majority opinion, this may be said, and the same remark may be made of the decision in Southern Pacific Co. v. Seley, 152 U. S. 145, 14 Sup. Ct. 530, 38 L. Ed. 391, that these cases were correctly decided upon the ground that the defective appliances, to wit, a tamping rod in one case, and an unblocked frog in the other, which occasioned the injuries complained of, were not only in use when the respective plaintiffs in those cases entered the employer’s service, but they were implements which at that time were in general use by other persons and corporations engaged in a like business, as the plaintiffs well *520knew. They formed, therefore, one of the ordinary risks of the employment which the plaintiffs assumed. Besides, as the master is not required to use only the latest and most approved tools and appliances, but may use such as are in common use by other people engaged in like employment and are regarded as reasonably safe, neither of the defendants who were proceeded against in those cases could properly be said to have been guilty of culpable negligence.
The defendant company having failed to perform its statutory duty of keeping the gearing of the forming machine covered, and the plaintiff below having been injured by reason of such neglect, I think, for the reasons already stated, that the trial court properly advised the jury that she might recover, unless the risk which was incurred by working in proximity to the uncovered gearing was so great and imminent that a prudent person of the plaintiff’s age and in her situation would not have incurred it. In the case of Thomas v. Quartermaine, 18 Q. B. D. 685, 696, where the maxim, Volenti non fit injuria, seems to have been first prominently applied'to an action for personal injuries, Bowen, E. J., who wrote the majority opinion of the Court of Appeal, strongly intimates that the maxim in question cannot be invoked by an employer as a defense when, as in this case, it appears that he has neglected the performance of a statutory duty, in consequence whereof one of his servants has sustained injury. His language is as follows:
“The maxim, be it observed, is not ‘seienti’ non fit injuria, but ‘volenti.’ It is plain that mere knowledge may not be a conclusive defense. There may be a perception of the existence of the danger without comprehension of the risk, as where the workman is of imperfect intelligence, or, though he knows the danger, remains imperfectly informed as to its nature and extent. There may again be concurrent facts which justify the inquiry whether the risk, though known, was encountered voluntarily. The injured person may have had a statutory right to protection, as where an act of Parliament requires machinery to be fenced.”
I am also of opinion that even on the theory on which the majority .decision proceeds, namely, that where by the negligence of the master his servant has been exposed to a risk of injury that was neither great nor imminent, he may, by continuing at work with knowledge of the danger, be held to have consented or agreed to assume it, the decision of my associates is erroneous in holding as a matter of law, on the facts and circumstances of the case, that the plaintiff did voluntarily agree to assume the risk to which she was exposed by the admitted fault of the master, and in withdrawing that issue from the jury. When the decision in Thomas v. Quartermaine, supra, was first announced, it was assumed by many that as the result of that decision, when an employer succeeded, in a personal injury case, in showing that his servant, before being hurt, had used the defective tool or appliance which occasioned the injury, with knowledge of the defect, .or had shown that he had worked in an unsafe place with knowledge of its insecurity and had on that account sustained injury, he was immediately absolved from all liability for his neglect, and that the courts must perforce declare, as a matter of law, that the servant had agreed to assume the risk. It was very soon discovered, however, by ■the English judges, that this doctrine was exceedingly unjust to employes, and that it would enable employers, to shift the responsibility *521for providing unsafe tools and appliances upon their servants. Accordingly, in the case of Yarmouth v. France, 19 Q. B. D. 647, 653, 657, the decision in Thomas v. Quartermaine was carefully analyzed, and it was ruled, with much emphasis, that the fact that a servant uses a defective tool or appliances, with knowledge of the defect, is not sufficient as a matter of law to warrant any court in holding that he agreed to assume the risk. Lord Esher, Master of the Rolls, who delivered the majority opinion in Yarmouth v. France, said, inter alia:
“But does the maxim, Volenti non fit injuria, go this length, that the mere fact of the workman knowing that a thing is dangerous, and yet using it, is conclusive to show that he voluntarily incurred the risk? The answer to that depends, so far as this court is concerned, upon whether or not Thomas v. Quartermaine has so decided. * * * Taking the whole of that judgment together, it seems to me to amount to this: that mere knowledge of the danger will not do; there must he an assent on the part of the workman to accept the risk, with a full appreciation of its extent, to bring the workman within the maxim, Volenti non fit injuria. If so, that is a question of fact. Here the judge of the court below has come to the conclusion that the moment it appeared that the plaintiff knew and appreciated the danger, and did not at once quit the defendant’s employ, he came within the maxim, and was therefore, upon the authority of Thomas v. Quartermaine, disentitled to recover. He did not bring his mind to bear upon the motives which induced the plaintiff to act as he did, whether he relied upon the foreman’s statement that the employer would be responsible in case of an accident, or whether he was influenced by the fear of being thrown out of employ if he disobeyed the foreman’s orders. All that was for a jury, and the judge ought to have applied his mind to it.”
In that case it was accordingly held that the servant might recover from his master, who had provided him with a vicious horse to be driven and used in the performance of his daily duties, although it appeared that the servant had continued to use the vicious animal long after he had become fully conscious of the fact that he was vicious and unfit to be used. At all events it was decided that the lower court, upon this state of facts, was not authorized to say, as a matter of law, that he had assumed the risk and could not recover.
To the same effect was the decision in Thrussell v. Handyside & Company, 20 Q. B. D. 359, 364, where it was said by the court, inter alia:
“It cannot be said, where a man is lawfully engaged in work and is in danger of dismissal if he leaves his work, that he willfully incurs any risk which he may encounter in the course of such work, and here the plaintiff had asked the defendant’s men to take care * * *. If the plaintiff could have gone away from the dangerous place without incurring the risk of losing his means of livelihood, the case might have been different; but he was obliged to be there; his poverty, not his will, consented to incur the danger.”
And in a still later case, Smith v. Baker, 1 Appeal Cases, L. R. (1891) 325, which was decided by the House of Lords, the highest judicial authority in England, the doctrine announced in Yarmouth v. France, supra, was reaffirmed. In that case it appeared that the plaintiff was employed to drill holes in a rock. A crane was set up in close proximity to the place where he worked, so that the arm of the crane, which was used to lift stones, swung the same over the plaintiff’s head, and he was injured by a falling stone. The doctrine was invoked in that case that the danger incident to the situation where the plaintiff was put at work, was obvious, and that by continuing to work in the presence of visible dangers the plaintiff had agreed to as*522sume that risk. The House of Lords, with only one dissenting voice, held that the question whether the plaintiff had undertaken to assume the risk, and for that reason was not entitled to recover, was one of fact and not of law, and that this was so both at common law and in cases arising under the employer’s liability act of 1880, under which that case arose. Some paragraphs of the decisions of the learned judges who' sat in, that case in the House of Lords are pertinent here, and deserve to be quoted. For example, Lord Watson said (vide p. 355):
“When, as is commonly the case, his acceptance or nonacceptanee of the risk is left' to implication, the workman cannot reasonably be held to have undertaken it, unless he knew of its existence and appreciated or had the means of appreciating its danger. But assuming that he did so, I am unable to accede to the suggestion that the mere fact of his continuing at his work with such knowledge and appreciation will in every case necessarily imply his acceptance. Whether it will have that effect or not depends, in my opinion, to a considerable extent upon the nature of the risk and the workman’s connection with it, as well as upon other considerations which must vary according to the circumstances of each case.”
Farther on in his opinion the same learned judge observed:
“In the circumstances of this case, the question whether he [the plaintiff] has accepted the risk is one of fact; there is no arbitrary rule of law which decides it.”
Lord Herschell observed (vide p. 362):
“Whatever the dangers of the employment which the employed undertakes, amongst them is certainly not to be numbered the risk of the employer’s negligence, and the creation or enhancement of danger thereby engendered. If, then, the employer thus fails in his duty towards the employed, I do not think that because he does not straightway refuse to continue his service it is true to say that he is willing that his employer' should thus act towards him. I believe it would be contrary to fact to assert that he either invited or assented to the act or default which he complains of as wrong, and I know of no principle of law which compels the conclusion that the maxim, ‘Volenti non fit injuria,’ becomes applicable.”
Farther on in his opinion, when discussing1 the decision in Thomas v. Quartermaine, the same judge observed that if it was assumed in that case—
“That there was a breach of duty on the part of the employer in not having the vats fenced, * * * it seems to me that it must have been a question of fact, and not of law, whether the plaintiff undertook the employment with an appreciation of the risk which arose on the occasion in question from the particular nature of the work which he had to perform. If the effect of the judgment be that the mere, fact that the plaintiff, after he knew the condition of the premises, continued to work and did not quit his employment, afforded his employer an answer to the action, even though a breach of duty on his part was made out, I am unable, for the reasons I have given, to concur in the decision.”
The same view tof the question under discussion has been taken in this country. For example, in Fitzgerald v. Connecticut River Paper Co., 155 Mass. 155, 29 N. E. 464, 31 Am. St. Rep. 537, it appeared that an employe in a mill, who had worked there for 13 years and was familiar with all of the surroundings, in attempting to go down some steps which were covered with ice, fell and was seriously injured. The ice upon the steps was caused by exhaust steam from an engine which was run by the defendant company, which fell upon *523the steps and froze, and the plaintiff knew the steps to be icy and more or less slippery in the winter season, and that at the time she was hurt she was going down the steps with a dinner pail in one hand and holding onto the railing with the other. It was held by the Supreme Judicial Court of Massachusetts, in an elaborate decision, that the question whether the plaintiff had assumed the risk in question was a question of fact for the jury, and that it could not be said, as a matter of law, that she appreciated the risk and agreed to assume it. Also in the case of Mahoney v. Dore, 155 Mass. 513, 30 N. E. 366, it appeared that the plaintiff, a servant girl, had fallen down a flight of steps in consequence of sleet and ice which had formed thereon because the defendant had suffered a skylight over the steps to become broken, thus permitting the sleet to- form on the steps. It further appeared that the plaintiff had gone down the steps once before, that evening, and knew that they were slippery, and that when she fell she had hold of the railing and was trying to go down safely. The court held on this state of facts that the question whether the plaintiff had assumed the risk of injury by going down the steps, in their known icy condition, was properly submitted to the jury.
See, also, to the same effect, Wuotilla v. Duluth Dumber Co., 37 Minn. 153, 33 N. W. 551, where it was held that the fact that a servant knows of the defective condition of the instrumentalities with which he works does not necessarily charge him with contributory negligence or the assumption of the risks growing out of such defects, and that it is the right of a jury to determine these questions. See, also, Pennsylvania R. Co. v. Jones (C. C. A.) 123 Fed. 753, 756; Thorpe v. Missouri Pacific Railroad Co., 89 Mo. 650, 662, 663, 2 S. W. 3, 58 Am. Rep. 120; Hamilton v. Rich Hill Mining Company, 108 Mo. 364, 375, 376, 18 S. W. 977; Myers v. Hudson Iron Company, 150 Mass. 125, 134, 22 N. E. 631, 15 Am. St. Rep. 176; Ferren v. Old Colony Railroad Co., 143 Mass. 197, 200, 9 N. E. 608. In this connection it is worthy of remark that in England the last vestige of the doctrine that a servant who continues at work with knowledge and appreciation of a defect in tools and machinery thereby impliedly agrees with his master to assume the risk of getting hurt was abolished by an act of Parliament passed August 6, 1897 (vide St. 60 & 61 Viet. c. 37, Chitty’s English Statutes, Supplement 1895-1901, vol. 14), which makes the master liable to his servant for any injury which the latter sustains in consequence of the master’s negligence in providing tools and appliances, unless “it is proved that the injury to the workman is attributable to the serious and willful misconduct of the workman”; thereby setting the seal of condemnation on the entire doctrine of assumption of risk as theretofore promulgated, or as it was understood to have been promulgated in Thomas v. Quartermaine, 18 Q. B. D. 685.
I do not deny that there are cases where some courts have held, that the risk encountered by a servant in using a defective implement' or appliance was so obvious that he must have appreciated it fully, and for that reason have declared that he assumed it; but I maintain that in case of a clear omission of duty by an employer which has occasioned an injury, where an inference is to be drawn from facts and circumstances that a servant appreciated the risk incident thereto and voluntarily agreed to assume it, the inference is essentially one of *524fact and should be drawn by a jury, who- are usually as well acquainted as judges with the motives which prompt human action, and who, in such cases as the one supposed, are quite as likely to form a correct conclusion. I have already remarked, and I repeat the thought, that it is not at all improbable that the plaintiff in this case had never considered the fact that her hand might slip between these uncovered cogs and be crushed. I have little doubt that a jury of reasonable men would have found without hesitation that she had never foreseen that such an accident might happen, and hence did not in fact appreciate the risk. She was comparatively young, and at an age when persons like her, in the course of their daily work, are not given to thoughts of lurking dangers. It is certain, I think, that she never thought of agreeing with her employer to assume the lurking danger to which she was in fact exposed, and to absolve her employer from' all blame. The Legislature, however, appreciated the danger which she and thousands of others like her might unwittingly incur, and how they would naturally act — permitting their employers to make such provision for their safety as they saw fit, neither making any complaints on that account, nor quitting their employment. It accordingly said to employers, “You must cover machinery which may occasion injury when you can do so easily, and thus protect your servants from unnecessary risks.” If such a duty can be evaded by voluntary agreements made by employers with their employés, and by implication only, then the existence of such agreements, when alleged, should be found by a jury. In no other way, in my judgment, will such statutes prove effective for the protection of human life.
This opinion has already been extended to unusual length. It is of greater length than a dissenting opinion in a personal injury case, or a majority opinion for that matter, ought to be. But the questions involved are important and will affect the rights of very many litigants, and on that account I desire to place on record a plain statement of the reasons why I dissent from doctrines which seem to me to have been formulated with an eye mainly to the protection of employers and with too little regard for the situation and rights of employés.